Currey, C. J., dissenting:
While I am of the opinion that the plaintiff’s fence was not of a character sufficient to constitute an adverse possession against the true owner, it was, taken in connection with the other proprietary acts exercised by the plaintiff and her grantors in respect to the property, sufficient, in my judgment, to establish her possession and right ,of possession as against tortious intruders; therefore J dissent from the conclusion to which a majority of the Court have come.